Citation Nr: 0404969	
Decision Date: 02/23/04    Archive Date: 02/27/04	

DOCKET NO.  03-11 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to November 20, 
1997, for the assignment of a 100 percent evaluation for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to November 20, 
1997, for Dependent's Educational Assistance (DEA). 

3.  Entitlement to a total evaluation based on individual 
unemployability due to a service-connected disability prior 
to November 20, 1997. 

4.  Entitlement to special monthly compensation on account of 
being in need of aid and attendance of another person or on 
account of being housebound.




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that denied the benefits sought on appeal.  
The veteran, who had active service from March 1983 to April 
1986, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review. 


REMAND


A preliminary review of the record discloses a need for 
further development prior to appellate review.  In this 
regard, there is an issue that has been raised by the 
veteran's representative that is inextricably intertwined 
with the issues currently on appeal.  More specifically, the 
veteran's attorney has raised the issue of entitlement to an 
effective date prior to November 20, 1997, for the grant of 
service connection for PTSD, in addition to the issue of 
entitlement to an effective date prior to November 20, 1997, 
for the assignment of a 100 percent evaluation for PTSD, 
which has been prepared for appellate review.  The RO has not 
prepared the issue of entitlement to an effective date prior 
to November 20, 1997, for the grant of service connection for 
PTSD.  

Procedurally, a rating decision dated in July 1994 denied 
service connection for a psychiatric disorder, to include 
PTSD.  The veteran was notified of that determination and of 
his appellate rights by a letter dated in August 1994.  That 
decision is final.  In 1997 the veteran requested that his 
claim for service connection for PTSD be reopened, and a 
rating decision dated in February 1998 granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective November 20, 1997.  The veteran was notified of 
that determination and of his appellate rights by a letter 
dated March 10, 1998.  On March 25, 1999, more than one year 
after the grant of service connection and the assignment of a 
30 percent evaluation, the veteran requested a reevaluation 
of his PTSD.  A rating decision dated in May 2001 
subsequently granted a 100 percent evaluation for PTSD, 
effective November 20, 1997.  

In the statement accepted as a Substantive Appeal, the 
appellant's representative sets forth his argument regarding 
the issue of entitlement to an earlier effective date for the 
grant of service connection for PTSD, with specific 
references to 38 C.F.R. § 3.156(c).  The Board would also 
note that it would appear that in connection with this 
argument, 38 C.F.R. § 3.400(q)(2) would also appear to be 
pertinent.

With respect to the claim for an earlier effective date for 
the grant of service connection, it is not clear whether the 
veteran can pursue a direct appeal to the effective date 
assigned for the grant of service connection by the February 
1998 rating decision, or whether the veteran must demonstrate 
clear and unmistakable error in the effective date assigned 
by that rating decision.  As previously noted the veteran was 
notified of the February 1998 rating decision on March 10, 
1998, and the next statement received from the veteran was 
received on March 25, 1999, more than one year after the 
veteran was notified of the February 1998 rating decision.  
Yet, the May 2001 rating decision then granted a 100 percent 
evaluation for PTSD assigned November 20, 1997, as the 
effective date for that award, consistent with that 
originally assigned by the February 1998 rating decision.  

In any event, the RO has not adjudicated the issue of 
entitlement to an effective date prior to November 20, 1997, 
for the grant of service connection for PTSD, as opposed to 
the effective date of the assignment of a 100 percent 
evaluation for PTSD.  Based on the RO's determination with 
respect to the finality of the February 1998 rating decision, 
the RO will need to adjudicate an issue of entitlement to an 
effective date prior to November 20, 1997, for the grant of 
service connection for PTSD or the issue of whether the 
February 1998 rating decision was clearly and unmistakably 
erroneous in assigning November 20, 1997, for the grant of 
service connection for PTSD.  Pending this adjudication, the 
Board will defer consideration of the issues certified for 
appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should adjudicate a claim of 
entitlement to an effective date prior to 
November 20, 1997, for the grant of 
service connection for PTSD.  In doing 
so, the RO should determine whether the 
February 1998 rating decision is a final 
decision, and if so, the RO should 
adjudicate a claim of whether the 
February 1998 rating decision was clearly 
and unmistakably erroneous in assigning 
November 20, 1997, for the grant of 
service connection for PTSD.  The veteran 
and his representative should be notified 
of the decision and advised of the need 
to file a Notice of Disagreement and a 
Substantive Appeal following the issuance 
of a Statement of the Case.  

2.  Following the adjudication of the 
claim for an earlier effective date for 
the grant of service connection for PTSD, 
the RO should review the issues certified 
for appellate review and determine 
whether any change to those decisions is 
warranted. 

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified. 



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




